ORDER
WHEREAS, pursuant to Rule 18, Rules on Lawyers Professional Responsibility, the Director of Lawyers Professional Responsibility has reported to a Lawyers Professional Responsibility Board Panel the conclusions of his investigation of the peti*278tion for reinstatement of William D. O’Hara, Jr. from suspension; and
WHEREAS, the Director and the Lawyers Board Panel have recommended to the court that William D. O’Hara, Jr. be reinstated to the practice of law in Minnesota upon fulfillment of certain conditions;
IT IS HEREBY ORDERED, that William D. O’Hara, Jr. shall be reinstated to the practice of law in Minnesota upon the following conditions:
1. The hearing on the petition for reinstatement required by Minnesota Rules of Lawyers Professional Responsibility 18(d) is waived.
2. For the first four years from the date of reinstatement, William D. O’Hara will be subjected to a supervised probation of his practice of law. The probation should be by a licensed attorney in Crow Wing County who will report on a regular basis to the office of the Director of Lawyers Professional Responsibility. The supervising attorney should be someone other than attorney Darrell M. Sears, who will be officing with the petitioner in his law practice.
3. If William D. O’Hara, Jr. consumes alcoholic beverages during his period of probation, his license to practice law will be automatically suspended.
4. If William D. O’Hara, Jr. has failed to make full restitution of all moneys owed to former clients within 24 months of the date of reinstatement, his license to practice law will be automatically suspended.
5. If petitioner fails to cooperate with his supervising attorney in the furnishing of quarterly reports and proof of regular AA attendance, his license to practice law will be automatically suspended.
6. William D. O’Hara, Jr. will be required to be current at all times in his OLE requirements.
IT IS FURTHER ORDERED that William D. O’Hara, Jr. will be automatically reinstated to the full practice of law following receipt by this court of a report from the Lawyer’s Professional Responsibility Board that he has successfully completed his four-year probationary period.